DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2, 9, 11-14, and 16-20 are current in the application.  Claims 2, 9, 11-14, and 16-20 are currently under examination. Claims 1, 3-8, 10, and 15 have been cancelled by Applicant. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2021 was filed after the mailing date of the Office Action on October 2, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks pages 9-12, filed December 8, 2020, with respect to the rejections under 35 U.S.C. 103 over Sasao et al in view of Janes et al as not teaching a two-step photoionization isotope separation method and apparatus  have been fully considered and are persuasive.  The rejection of claims 2, 9, 11-14, and 16-20 has been withdrawn. 
The Examiner notes that the specific wavelengths necessary to cause autoionization depend upon the material being treated (atomic versus molecular even of the same element, let alone different elements; see US 3,772,519 col. 2) and that the desired transition determines which laser(s) are necessary to generate the specific wavelength(s) (see US 3,772,519 col. 2).  Also, the physical state of the material acted upon determines which wavelengths are desirable to use for the isotope separation.  (see US 4,032,419 col. 3 lines 55-68, solid state versus gaseous state of the material acted upon affects the wavelengths that can be utilized). 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 over Sasao et al in view of Janes et al as not teaching a two-step photoionization isotope separation method and apparatus  have been fully considered and are persuasive. 
Furthermore, Brinkmann et al teaches a two-step photoionization process to autoionize a given isotope of calcium.  (Abstract)  However, Brinkmann et al does not teach or suggest using the two-step autoionization process to separate odd and even isotopes of an element, and Brinkmann et al teaches that the wavelengths used are 4880 angstroms, 6162 angstroms, and 6573 angstroms (488.8 nm, 616.2 nm, 657.3 nm; p. 110 left col. para. 1) Therefore, neither the method nor the apparatus of Brinkmann et al anticipate the claimed method and apparatus. 
Beutel et al teaches a two-step photoionization process to autoionize dimers of silver and separate the isotopomer dimers.  (e.g. 107-Ag-107-Ag; 107-Ag-109-Ag; 109-Ag-109-Ag, Sec. VI.A, first para., Fig. 5), and where the wavelengths used are either 280 nm and 308 nm or 250 nm and 308 nm (p. 2701 sec. IV.A).  However, Beutel et al does not teach or suggest using the two-step autoionization process to separate odd and even isotopes of an element.  Therefore, neither the method nor the apparatus of Beutel et al anticipate the claimed method and apparatus. 
Also, Yoshida (US 2006/0249366 A1) teaches an apparatus for separating oxygen isotopes using two lasers (Abstract) and that ozone will absorb light in the band of 200-300 nm or 300-360 nm (UV bands, para. 0019-0023). However, Yoshida specifically teaches using near IR or visible light as optimal in the apparatus, in order to prevent dissociating other ozone isotopomers (para. 0025) Therefore, Yoshida would teach away from the wavelengths recited in present claims 12 and 17. 
Andreou (US 5,591,947) teaches a molecular laser isotope separation device (Abstract) using two lasers/wavelengths (Abstract). However, Andreou teaches that the desired wavelengths for the -1 (i.e. 15,915.45709 nm) and 1246 cm-1 (i.e. 8025.68218 nm) which would teach away from the wavelengths recited in present claims 12 and 17. 
Bomse et al (US 5,015,848) teaches an apparatus for photoionization (Abstract). However, Bomse et al teaches that the electron energy applied is between about 6 and about 16 electron volts (i.e. wavelengths between about  206.6 nm and 77.4 nm), which would teach away from the wavelengths recited in present claims 12 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2, 9, 11-14, and 16-20 are allowed. Claims 1, 3-8, 10, and 15 have been cancelled by Applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794




/JAMES LIN/               Supervisory Patent Examiner, Art Unit 1794